Citation Nr: 1039327	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to June 1975.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
bilateral hearing loss disability was not the result of exposure 
to acoustic trauma during active military service.    


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In August 2005, March 2006, and April 2006 correspondence, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also addressed the elements of degree of disability and 
effective date.    

The Board further notes that the Veteran was provided with a copy 
of the June 2006 rating decision and the December 2006 statement 
of the case (SOC), which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach the 
decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in February 
2006, obtained the Veteran's post service treatment records to 
the extent possible, and associated the Veteran's service 
treatment records (STRs) with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case for the 
Veteran's hearing loss disability was more than adequate, as it 
was predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examination included 
the Veteran's subjective complaints about his disabilities and 
the objective findings needed to rate the disabilities. 
  
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or more 
during a period of war or after December 31, 1946, and manifests 
certain chronic diseases, such as sensorineural hearing loss, to 
a degree of ten percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of the 
term "service connection" in section 1154(b) simply refers "to 
proof of incurrence or aggravation of that disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, section 1154(b) relaxes the evidentiary 
requirements in that the Veteran's "'lay or other evidence' 
[should] be accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' that 
the disease or injury was not incurred or aggravated in service 
or during an applicable presumption period."  Id. at 508 
(emphasis in original).  The Board notes that the Veteran's 
military records indicate that he is in receipt of the combat 
infantryman badge, and the presumptions afforded combat veterans 
are applicable to his claim.      

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.    38 C.F.R. § 3.385 (2009). VA 
regulations, however, do not preclude service connection for a 
hearing loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Furthermore, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   



Analysis

The Veteran contends that he suffered acoustic trauma during his 
military service that has caused his current bilateral hearing 
loss disability.  The Veteran asserts that he was exposed to loud 
noises from artillery, tanks, demolitions, and automatic and 
small weapons.  The Board initially notes that since the Veteran 
is considered a combat veteran, his exposure to acoustic trauma 
is conceded.  Therefore, even though his service treatment 
records are silent for any complaints of hearing loss, the Board 
accepts that the Veteran was exposed to acoustic trauma during 
his active military service.     

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing impairment as defined by VA 
regulations.  See 38 C.F.R. § 3.385 (2009).  Indeed, the Veteran 
exhibited pure tone thresholds in decibels (dB) of 20 dB at 500 
Hertz (Hz), 35 dB at 1000 Hz, 45 dB at 2000 Hz, 50 dB at 3000 Hz, 
and 55 dB at 4000 Hz for the right ear and 20 dB at 500 Hz, 30 dB 
at 1000 Hz, 30 dB at 2000 Hz, 40 dB at 3000 Hz, and 45 dB at 4000 
Hz for the left ear with speech recognition scores of 100 percent 
for the right ear and 96 percent for the left ear at the February 
2006 VA audiological examination.  The examining audiologist 
diagnosed the Veteran with a mild to moderately severe 
sensorineural hearing loss in the right ear and a mild to 
moderate sensorineural hearing loss in the left ear.  However, 
the audiologist opined that the Veteran's hearing loss was not 
caused by or a result of the Veteran's military service.  To 
support her opinion, the audiologist stated that military hearing 
evaluations showed no significant change in hearing sensitivity 
over the course of the Veteran's military career with hearing 
sensitivity within normal limits at 500, 1000, 2000, and 4000 Hz 
at the time of his discharge.   

The Veteran also submitted treatment records from his private 
physician, who noted in August 2006 that the Veteran had a long 
standing high frequency hearing loss disability.  However, this 
physician did not provide an opinion on whether the Veteran's 
hearing loss disability was caused by his period of active 
military service.  In fact, the record does not contain a 
competent medical opinion contradicting the February 2006 
compensation and pension examiner's opinion.  Besides the August 
2006 treatment records and the February 2006 compensation and 
pension examination, the Veteran did not receive treatment for 
his hearing loss disability from any other medical providers.

Therefore, the Board notes that in-service exposure to acoustic 
trauma is conceded and the competent evidence of record 
establishes that the Veteran has a current bilateral hearing loss 
disability.  Nevertheless, the preponderance of the evidence 
weighs against the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability because the 
record does not contain a positive medical opinion linking his 
disability to his in-service acoustic trauma.  Therefore, service 
connection is not warranted, and the Veteran's claim is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


